November 17, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             CITY OF HOUSTON, Appellant

NO. 14-11-00220-CV                        V.

                             KELVIN JOHNSON, Appellee
                                ____________________
       This court today heard a motion for rehearing filed by appellant, City of Houston.
We order that the motion be overruled, and that this court’s former judgment of July 28,
2011, be vacated, set aside, and annulled. We further order this court’s opinion of July
28, 2011, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, Kelvin Johnson,
signed March 7, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, City of Houston, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.